AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                          Pagel of 1   lI
                                                                     UNITED STATES DISTRICT COURT
                                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                         United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                                       V.                               (For Offenses Committed On or After November 1, 1987)


                                         Adelina Herrera-Santana                                        Case Number: 2: 19-mj-10681



                                                                                                                                    FILED
REGISTRATION NO. 89029298

THE DEFENDANT:
                                                                                                                                       SEP I 6 2019
 181 pleaded guilty to count(s) 1 of Complaint
                                                                            -----=-------------+----t""1--1l."f:llt-~~-f-l,tt;ef-1~:JW-l--+--t-
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                                                Nature of Offense                                                         Count Number(s)
8:1325                                                         ILLEGAL ENTRY (Misdemeanor)                                               1

 D The defendant has been found not guilty on count(s)
                                                   -------------------
 •    Count(s)
                                    ------------------
                                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:



 181 Assessment: $10 WAIVED 181 Fine: WAIVED
                                                    .x \        .,
                                                                     TIME SERVED                   • ________ days

 181 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                     Monday, September 16, 2019
                                                                                                     Date of Imposition of Sentence
            .
            '.' j',_ ~ \
              ·,;
                ·.I
                          \
                              \
                                  \_

                                    .•. ,_;·.._
                                    \
                                                \   '\ ',

                '
                                                            ..·• ••.
                                         I \                 ., .• '
      .               .                 \}     "\ 'I \ \I' ·..
Received \                              ·',N \J\.) \;•.J \.)
              DUSM
                                                                                                     HONORABLE LINDA LOPEZ
                                                                                                     UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                               2: 19-mj-l 0681
